PER CURIAM.
The Everglades Hotel appeals the trial court’s order granting Commercial Ventures a temporary injunction. Commercial Ventures appeals orders denying its motion to alter the terms of the injunction and granting Southern Bell's motion to dismiss. We reverse and remand with directions to dissolve the temporary injunction, Commercial Ventures having failed to establish that it is without an adequate remedy at law. Liza Danielle, Inc. v. Jamko, Inc., 408 So.2d 735 (Fla. 3d DCA 1982) (lack of adequate remedy at law is prerequisite for equitable relief). We affirm the trial court’s order dismissing Southern Bell without prejudice. Commercial Ventures has failed to state a cause of action against Southern Bell as required by Florida Rule of Civil Procedure 1.110(b). By the terms of its order, moreover, the trial court specifically reserved jurisdiction to join Southern Bell in the underlying litigation at some future date, if necessary.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH DIRECTIONS.